Citation Nr: 0433142	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  97-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  The veteran's discharge documents reflect that he was 
awarded the Combat Infantryman Badge, and that he served in 
Vietnam.  The record establishes that he served as a 
reservist as well, but these dates are not verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 1996 and April 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
while the veteran has been proffered VA examinations to 
determine the nature, extent, and etiology of any manifested 
lower back disability, and the nature and extent of his 
service-connected schizophrenia, such examinations were 
conducted either, respectively, with review of the claims 
file but without the benefit of all evidence obtained in the 
development of the claim, or without review of the claims 
file entirely.

Moreover, the record shows that the veteran served as a 
reservist until medically discharged as unfit for continued 
duty in May 1994.  These records have not been obtained in 
their entirety.  In addition, the veteran testified in 
November 1998 before a hearing officer sitting at the local 
RO that he received treatment for his lower back disability 
shortly after discharge from active service at the VA Medical 
Center (VAMC) in New York, New York.  Finally, the veteran 
reported in April 2003 that he received private treatment for 
his service-connected psychiatric disability from Dr. Oscar 
Cardona, from 2000 to the present.  The veteran further 
reported that he had been under continuous private 
psychiatric treatment, including that of Dr. Cardona.  
Private and VA medical reports present in the record present 
conflicting evaluations of the veteran's psychiatric 
disability.  Reports of VA examination in May 2003 and 
November 1995 find his Global Assessment of Functioning (GAF) 
score to measure 60, and 51-60, respectively.  Private 
medical evaluations reflect GAF scores of 70 in May 2003, but 
of 40-50 in May 2000 and 30 in February 1995.  The RO has 
attempted to obtain some of the identified treatment records, 
to no avail.  The Board finds it is necessary for the RO to 
make further attempts to obtain these records, as well as 
current VA and non-VA treatment records.  

Concerning the veteran's claim for service connection for a 
lower back disability, the Board notes that service medical 
records reflect that the veteran sustained injury to his 
lower back during active service.  In addition, it is the 
veteran's testimony that he injured his back during combat 
operations in Vietnam.  Hence, it is possible that the extent 
of injury is not entirely reflected in the service medical 
records present in the claims file.  See 38 U.S.C.A. § 1154.  
Notwithstanding, the record also clearly shows that the 
veteran sustained post-service, work-related injuries to his 
back which required surgical intervention.  Subsequently, the 
veteran was awarded both disability benefits under the Social 
Security Administration, and disability retirement benefits 
from the U.S. Postal Service.  Clearly, the precise etiology 
of his lower back disability is in question.  A medical 
opinion proffered by the veteran's private treating 
physician, Eric F. Carro Figueroa, M.D., dated in December 
1998, is of record.  After first referring to the service 
medical record entry describing treatment the veteran 
received for his inservice lower back injury, the physician 
opines that the onset of the veteran's current lower back 
problems occurred with the inservice injury and "eventually 
led to his lumbar disc condition and multiple operations."  
Dr. Carro Figueroa continued on to opine:

[The veteran's] condition is this most 
likely secondary to his injury while on 
active duty and a service-connected 
illness.

In contrast, a report of VA examination dated in December 
1999 reflects the following opinion, after review of the 
claims folder and service medical records:

With the evidence available, it is 
difficult to say that lumbar laminectomy 
is due to acute episode (lumbosacral 
strain) while in the service in 1970.

The physician notes the absence of complaints of or treatment 
for a lower back disability in the record from 1970 (sic) to 
1982.

Given the unresolved nature of the above referenced opinions, 
and the fact that the VA examiner did not have the benefit of 
the entire record-including records to be obtained by this 
remand-the Board finds it would be helpful to proffer the 
veteran examinations to include all appropriate clinical 
testing and review of the claims file-to include all service 
medical records and VA and non-VA medical treatment records 
obtained pursuant to this remand-in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issues of entitlement 
to service connection for a lower back 
disability and an increased evaluation 
for schizophrenia.  In particular, the RO 
must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for a lower 
back disability and an increased 
evaluation for schizophrenia; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed lower back disability since his 
discharge from active service in 1971 to 
the present, and for his service-
connected schizophrenia since 1995 to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request copies 
of any and all records of treatment, to 
include records of any and all individual 
or group therapy, accorded him for his 
psychiatric disability by Dr. Cardona and 
Madeline Santos Carlo, M.D., of Bayamon, 
Puerto Rico, and Dr. Guillermo Santiago, 
M.D., in Hato, Rey, Puerto Rico.  In 
addition, the RO should request copies of 
any and all in inpatient and outpatient 
records, to include any and all clinical 
medical records, and any and all mental 
hygiene records, to include any and all 
records of group and individual therapy, 
accorded him at VAMC in New York, New 
York, San Juan, Puerto Rico, and any 
other VAMC the veteran may identify.  

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should offer Dr. Carro 
Figueroa an opportunity to augment his 
December 1998 opinion concerning the 
etiology of the veteran's lower back 
condition, to provide the bases for his 
opinion and any and all medical records 
he relied upon in arriving at his 
opinion.

5.  The RO should verify the veteran's 
service in the reserves.  The RO should 
then obtain any additional service 
medical and personnel records, including 
clinical medical records, hospital 
medical records, and copies of all 
administrative actions concerning the 
veteran for his active and reserve 
service.

6.  If the service medical, hospital, or 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by National 
Personnel Records Center and service 
departments. 

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of any lower back 
disability, and the nature and extent of 
his service-connected schizophrenia.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested lower back and 
psychiatric disabilities.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested lower back and 
psychiatric disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all lower back and 
psychiatric pathology.
?	Provide an opinion as to whether or 
not the veteran is employable and, 
if so, to what extent his 
unemployability is the result of his 
service-connected psychiatric 
disability.  
?	Provide an opinion as to the date of 
onset and etiology for any lower 
back disability.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any currently manifested 
lower back disability is the 
result, or in any way causally 
related to, injuries sustained 
during the veteran's active 
service?

In arriving at this decision, the 
examiner(s) are specifically requested to 
review and comment upon the following:
?	The veteran's entire service 
medical records-including those 
additional active and reserve 
records obtained as a result of 
this remand.
?	Private medical records (to 
include those records from SSA 
and the USPS) documenting work-
related back injury and 
subsequent surgical treatment
?	Dr. Carro Figueroa's May 1998 
statement and December 1998 
opinion, and any other records or 
statement received as a result of 
this remand 

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a lower back disability 
and an increased evaluation for his 
service-connected schizophrenia, 
including consideration of all revised 
criteria governing the evaluation of 
neuropsychiatric disabilities and a 
determination as to which are more 
favorable to the veteran.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




